DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS filed 4/10/2020 has been considered.  The citations to “DE 8416941 U1” and “DE 29921565 U1” have been crossed out and have not been considered because those documents have not been supplied; only translations of those documents have been provided.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 3 recites the limitation "spray arm" in line 2.  There is insufficient antecedent basis for this limitation in the claim because there is no preceding article, and it is unclear if this limitation should refer to the previously recited spray arm.
Claim 13 recites the limitations “the angular extent,” “the width,” and “the difference."

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.  (US 2014/0345654; cited by Applicant), in view of Elick et al.  (US 2004/0000331), and further in view of Heisele et al.  (US 2014/0054395; cited by Applicant).
Regarding claim 1, Cho discloses a dishwasher comprising: a tub (103); a door configured for selectively sealing a forward access opening of the tub (102); a detergent dispenser located at an inner surface of the door (110); a spray arm mounted within the tub, the spray arm comprising a spray detergent nozzle (200, 221); and a circulation pump configured to supply washing liquid to the spray arm (142); wherein the spray arm is configured to emit a jet from the spray detergent nozzle when the washing liquid is supplied to the spray arm (Figure 9; paragraph 79).
Cho does not expressly disclose that the spray arm is adjustable between a plurality of heights comprising a first height and a second height, the first height being the maximum height of the plurality of heights and the second height being the minimum height of the plurality of heights; and the spray arm is configured to emit the jet that is incident upon the detergent dispenser both when the spray arm is positioned at any of the plurality of heights.

Because it is known in the art to use wash water sprayed from the rotatable nozzle assembly to wash the detergent box, as taught by Cho, and to raise and lower the rotatable nozzle for accommodating different sized dishes, as taught by Elick, and the results of the modification would be predictable, namely, accommodating different sized dishes and maintaining washing of the detergent box when the nozzle is at an upper or lower position, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to have the spray arm is adjustable between a plurality of heights comprising a first height and a second height, the first height being the maximum height of the plurality of heights and the second height being the minimum height of the plurality of heights; and the spray arm is configured to emit the jet that is incident upon the detergent dispenser both when the spray arm is positioned at any of the plurality of heights.
Cho does not expressly disclose the jet is a fan-shaped jet.  Rather, Cho discloses that the spray from the nozzle has a vertical extent and washes the detergent box as it sweeps past the detergent box while the spray arm rotates (Figures 1, 9; paragraphs 71, 79).
Heisele discloses a nozzle of a spray arm of a dishwasher which produces a fan jet which leads to a reduction in washing noise (abstract; paragraphs 27, 30).

Claims 3-11, and 13 are considered to be met by the combination of Cho, in view of Elick, and further in view of Heisele, as applied above and which results in: wherein the spray arm is rotatable within a plane of rotation, and spray arm is adjustable along an axis perpendicular to the plane of rotation between the first height and the second height (Cho: Figures 1-4; paragraph 65; Elick: Figures 3-4); wherein the spray arm further comprises a corner nozzle positioned adjacent the spray detergent nozzle (Cho: 211a or 215a); wherein the corner nozzle and the spray detergent nozzle are separated by a nozzle differentiation wall (Cho: see walls of 210); wherein the corner nozzle and the spray detergent nozzle share a fluid supply channel (Cho: 108); wherein the spray arm comprises a satellite arm (Cho: Figure 4: arm of 210 on the opposite side of 220 with respect to the rotational axis); wherein the spray arm comprises a satellite side fluid supply channel for providing washing liquid to the satellite arm (Cho: Figure 4: interior of arm of 210 on the opposite side of 220 with respect to the rotational axis) and a driving side fluid supply channel for providing water to the spray detergent nozzle (Cho: interior of 220); wherein the driving side fluid supply channel is narrower than the satellite side fluid supply channel (Cho: Figures 2-4: see 210/211/215 and 220); wherein the .

Claims 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al.  (US 2014/0345654; cited by Applicant), in view of Elick et al.  (US 2004/0000331), in view of Heisele et al.  (US 2014/0054395; cited by Applicant), and further in view of Marone (US 2005/0045672; cited by Applicant).
Regarding claims 2 and 12, Cho, in view of Elick, and further in view of Heisele, is relied upon as above, but does not expressly disclose wherein the spray detergent nozzle is a drive nozzle of the spray arm configured to cause the spray arm to rotate; or wherein the spray detergent nozzle and the fan-shaped jet define a resulting force direction, the resulting force direction being generally tangent and opposite to the direction of rotation of the spray arm.

Because it is known in the art to provide water jets for washing out a detergent dispenser as claimed, and the results of the modification would be predictable, namely, use of a known structure for a known purpose and/or to provide a reaction force to the wash arm, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to have wherein the spray detergent nozzle is a drive nozzle of the spray arm configured to cause the spray arm to rotate; or wherein the spray detergent nozzle and the fan-shaped jet define a resulting force direction, the resulting force direction being generally tangent and opposite to the direction of rotation of the spray arm.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID G CORMIER whose telephone number is (571)270-7386.  The examiner can normally be reached on M-F: 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DAVID G. CORMIER
Examiner
Art Unit 1711



/DAVID G CORMIER/             Primary Examiner, Art Unit 1711